DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 8/22/22.
	Claims 1-2, 7, 13, and 16-17 have been amended.
	Claims 3, 6, 8, 14, and 18 have been canceled.
	Therefore, claims 1-2, 4-5, 7, 9-13, 15-17, and 19-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 7, 9-13, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 12-13, and 15-16 describe a method comprising: collecting a user’s route and destination data from a map, receiving destination and boarding metadata, determining a place to be promoted based on the collected data, determining if the place is visible on the route, adjusting an ad price based on whether or not the place is visible on the route, and presenting the ad (along with a recommendation) to the user to stop at the place along their route.  As such, the invention is directed to the abstract idea of providing targeted ads to a user based on their location, and adjusting fees for said ads according to the establishment’s location and visibility on a map, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity and a mental/manual process.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims also recite additional elements including a “controller” for acquiring route data and adjusting fees; a “terminal apparatus” for presenting ads, recommendations, and maps to a user, “metadata” for determining destination and boarding location data; and a “non-transitory computer readable medium” for storing executable data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a GPS network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2, 4-5, 7, 9-11, and 17-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding fee adjustment and use of route data.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-2, 4-5, 7, 9-13, 15-17, and 19-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 12-13, 15-17, and 19-20 are rejected under 35 USC 103 as being unpatentable over Tamayama (20100082437) in view of Ren (20180217607), and in further view of Kraus (9791290).
Claims 1, 4, 12-13, 15-16, and 19:  Tamayama discloses a system, method, and computer readable medium comprising:
Acquiring route data indicating a route to a destination with reference to map data; determining a place to be promoted that is related to the destination and the boarding location, the location being different from the destination; presenting the ad to a user who is en route to the destination using a vehicle; and providing an ad with a recommendation on a terminal mounted in a vehicle to stop off at the place using the vehicle.  (Figs. 8-9; Paragraphs 11-14, 34, 50, 53, 83, and 93).
Tamayama fails to explicitly disclose a method in which the boarding and destination data are collected in the form of metadata.
Ren, however, discloses a method in which the origin and destination information is collected as metadata.  (Paragraphs 7 and 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Ren with those of Tamayama.  One would have been motivated to do this in order to digitally process the information that is received from the map application.
Finally, neither Tamayama nor Ren disclose a method for determining whether a location is visible on the route, or adjusting an ad fee based on whether or not the location is visible on the route.
Kraus, however, discloses a method for determining whether or not the place is visible on the route (Fig. 2; Col. 10, Lines 24-56), charging a fee for presenting an ad to a user on their navigation system, and adjusting the fee for the ad according to whether or not the place is on the route (Col. 23, Line 51 – Col. 24, Line 17; Col. 25, Lines 4-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Kraus with those of Tamayama and Ren.  One would have been motivated to do this in order to expand the advertising base and financially incentivize a car service to provide ads and recommendations to their customers.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the fee adjustment to be either up or down depending on the circumstances.
Claims 2 and 17:  The Tamayama/Ren/Kraus combination discloses those limitations cited above.  Kraus further discloses a method for adjusting the fee for the advertisement according to whether the place is on the route.  (Col. 23, Line 51 – Col. 24, Line 17; Col. 25, Lines 4-18).
Furthermore, as noted above, it would have been obvious to one of ordinary skill in the art at the time of the invention for the fee adjustment to be either up or down depending on the circumstances.
Claims 5 and 20:  Tamayama discloses a method comprising a communication interface configured to sequentially receive positional data indicating a position of the vehicle from a terminal apparatus mounted or installed in the vehicle, wherein the controller is configured to acquire the route data by estimating the route with reference to the positional data received by the communication interface.  (Figs. 8-9; Paragraphs 11 and 13). 
Claim 7:  Tamayama discloses a method for determining the place according to a position of the vehicle before the recommendation is presented together with the advertisement to the user.  (Paragraphs 13, 71-73, and 80-82).
Claim 9:  The Tamayama/Ren/Kraus combination discloses those limitations cited above.  Kraus further discloses a method for increasing the fee for the advertisement upon determining that the user has stopped off at the place.  (Col. 25, Lines 4-18).  
The rationale for combining Kraus with Tamayama is articulated above and incorporated herein.
Claims 10-11 are rejected under 35 USC 103 as being unpatentable over Tamayama/Ren/Kraus in view of Tietzen (20150206203).
The Tamayama/Ren/Kraus combination discloses those limitations cited above, but fails to explicitly describe a method in which the fee is increased for the ad upon determining that the user has stopped off at the place and receiving a notification that the user has purchased a good and/or service at the place.  
Tietzen, however, discloses a method in which the fee is increased for the ad upon determining that the user has stopped off at the place and receiving a notification that the user has purchased a good and/or service at the place.  (Paragraph 111).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Tietzen with those of Tamayama/Ren/Kraus.  One would have been motivated to do this in order to receive compensation for successful ad campaigns.
Response to Arguments
Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 are unpersuasive.
First, Applicant argues that the claims provide a technical solution to a technical problem.  Examiner disagrees.  In actuality, the claims describe a business-related problem that involves targeted advertising to customers who may or may not be aware of a store on their route.  Examiner contends that this service could easily be performed manually by a cab driver who has been paid to provide recommendations to customers who are travelling along a particular route.  
Therefore, at best, any “solution” or “improvement” that appears in the claims is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Furthermore, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Finally, Applicant inexplicably argues that the details presented in the claims “satisfy the specificity requirements articulated in Dropbox v. Synchronoss.”  Examiner disagrees.  In Dropbox, the Federal Circuit invalidated Synchronoss’ patent because it failed to disclose a specific, discrete implementation of the abstract idea.  More specifically, the court noted that the invention merely recited “the application of an abstract idea using conventional and well-understood techniques specified in broad, functional language” and that it was “not a specific technique for improving a computer.”  As noted above in the 101 rejection, Applicant’s invention is nothing more than a targeted advertising application that is executed on generic computer components.  It does not represent an improvement to computers or any other technology, nor does it disclose significantly more than the aforementioned judicial exception.
For at least these reasons, the rejection under 35 USC 101 is sustained.
Applicant’s additional arguments are rendered moot in view of the new grounds of rejection cited above, which were necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681